ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_09_FR.txt. 190

OPINION DISSIDENTE DE M. MOROZOV
[Traduction]

1. Jai voté contre l’avis consultatif parce qu’il représente en substance
une tentative d’impliquer plus ou moins la Cour dans le traitement du
conflit politique grave qui oppose au Moyen-Orient plusieurs Etats, en
particulier des Etats membres de Organisation mondiale de la Santé, au
sujet du transfert du Bureau régional de la Méditerranée orientale hors du
territoire égyptien, pour des motifs politiques.

D'autre part, même si l’on tient compte de la position (que je ne partage
pas) de ceux pour qui la requête de l'OMS porte sur une question purement
juridique, l'avis consultatif est une ingérence manifeste et inopportune
dans le domaine de la mise en œuvre de toute décision éventuelle de
transfert, incompatible avec le fait que tous les aspects de cette question, y
compris les conditions et modalités d’un transfert, relèvent, en vertu de la
Constitution de l'OMS, de la compétence interne exclusive de l’Organi-
sation elle-même. Je ne peux donc pas accepter le prétexte dont procède
l’avis consultatif, à savoir que la Cour serait censée devoir rendre cet avis
parce que l'OMS l’a saisie de la requête sur la base de l’article 65 du
Statut.

2. L'avis consultatif prend le plus grand soin d’éviter toute mention de
la source du conflit politique entre les Etats membres de l'OMS, révélée par
les débats à l’Assemblée mondiale de la Santé et par les documents pré-
sentés à la Cour conformément à l’article 66, paragraphe 2, de son Statut.
Il suffit de s’y reporter pour constater que le conflit politique entre les Etats
membres de l'OMS n'a pas trait simplement au différend politique qui a
surgi dans le cadre de l'Organisation, mais qu’il s’inscrit dans le contexte
d’un vaste différend politique entre Etats. A cet égard, je renvoie en
particulier au passage de l'exposé écrit soumis à la Cour par le Gouver-
nement de la République arabe syrienne, où le conflit est à Juste raison
caractérisé comme suit :

« La situation de plus en plus tendue et troublée qui sévit dans la
région de la Méditerranée orientale et qui a rendu nécessaire le
transfert du Bureau régional trouve sa cause dans les accords signés
aux Etats-Unis d'Amérique, à Camp David, le 27 septembre 1978.
Ces accords ont, en effet, empêché la région de parvenir à une paix
globale et véritable, réclamée par les Etats arabes et admise enfin
aujourd’hui par la communauté internationale tout entière (voir, par
exemple, résolution n° 7/2 du 29 juillet 1980, septième session
extraordinaire de l’Assemblée générale de PONU). »

121
INTERPRETATION DE L’ACCORD (OP. DISS. MOROZOV) 191

Il convient de rappeler que la proposition de transférer le Bureau régional
de la Méditerranée orientale a été votée par dix-neuf Etats de la région en
cause, l'Egypte étant seule à émettre un vote contraire.

3. Le caractère du conflit politique existant entre des Etats membres de
l'OMS, qui est plus particulièrement à l’origine de l'affrontement politique
dans l'Organisation, présente une grande importance pour ce qui est de la
réponse à donner à la question de savoir si la Cour doit rendre un avis
consultatif en l’espèce, compte tenu de Particle 65, paragraphe 1, de son
Statut, qui dispose :

« La Cour peut donner un avis consultatif sur toute question juri-
dique, à la demande de tout organe ou institution qui aura été autorisé
par la Charte des Nations Unies ou conformément à ses dispositions à
demander cet avis. » (Italiques ajoutés.)

La Cour a donc un droit discrétionnaire de donner ou de ne pas donner
d'avis consultatif, même si la question est juridique et présentée par un
organe dûment autorisé.

Dans la situation qui caractérise la présente espèce, la Cour n'était pas
obligée d’accepter la requête et de rendre un avis consultatif.

Le Statut de la Cour lui laisse toute latitude, comme il est indiqué plus
haut, pour rendre un avis ou s’abstenir de le faire, en particulier s’il s'agit
d'éviter la situation embarrassante, par rapport à l'exercice de ses fonc-
tions judiciaires, qui se créerait si, sous prétexte de donner un avis
consultatif, la Cour se trouvait plus ou moins mêlée au traitement d’un
différend entre Etats présentant un caractère nettement politique.

4. Je tiens à faire un certain nombre de remarques au sujet du para-
graphe 33 de l’avis consultatif, qui contient le raisonnement en la présente
espèce concernant la jurisprudence de la Cour.

En premier lieu, la Cour reconnaît qu’il s’agit en l’espèce d’une situation
où « des considérations politiques jouent un rôle marquant ... » Elle essaie
de justifier cette approche incorrecte à cet égard en se fondant, entre autres
motifs, sur le fait :

« qu’il peut être particulièrement nécessaire à une organisation inter-
nationale d’obtenir un avis consultatif de la Cour sur les principes
juridiques applicables à la matière en discussion, en particulier quand
ces principes peuvent mettre en jeu l'interprétation de sa constitu-
tion ».

Il faut toutefois souligner que, dans sa requête, l'OMS ne demandait pas
une interprétation de la Constitution de l'OMS et se bornait à mentionner
l'interprétation de la seule section 37 de l’accord de 1951. I] faut donc
considérer cette formule, ainsi que la phrase précédente de l’avis consul-
tatif, dans laquelle il est dit :

« selon cette Jurisprudence, s’il advient que, comme c’est le cas dans la
présente espèce, une question formulée dans une requête relève à

122

 
INTERPRETATION DE L’ACCORD (OP. DISS. MOROZOV) 192

d’autres égards de l’exercice normal de sa juridiction, la Cour n’a pas à
se préoccuper des mobiles qui ont pu inspirer la requête »,

comme une justification supplémentaire de la prétendue existence du droit
revendiqué par la Cour en la présente espèce de ne pas répondre à la
requête soumise mais de répondre à une question rédigée par elle-
même.

En deuxième lieu, la Cour mentionne aussi, lorsqu’elle explique pour-
quoi elle n’a pas tenu compte du caractère purement politique de la
présente espèce, les affaires des Conditions de l'admission d'un Etat comme
Membre des Nations Unies (1948), de la Compétence de l’Assemblée générale
pour l'admission d'un Etat aux Nations Unies (1950) et de Certaines dépenses
des Nations Unies (1962).

Il est regrettable que, pour justifier l’ingérence de la Cour dans des
différends politiques entre Etats, un argument aussi peu convaincant soit
maintenant avancé, à savoir, l’approche incorrecte adoptée en matière
consultative par la Cour à l’occasion de ces trois affaires passées. Je ne veux
pas rouvrir le fond des avis consultatifs susmentionnés mais je tiens sim-
plement à rappeler qu'il avait été alors souligné que la Cour n’aurait pas dû
accepter ces requêtes pour avis consultatif car elles portaient exclusive-
ment sur des différends politiques entre Etats Membres de l'Organisation
des Nations Unies. Cette tentative en vue d'adopter la même approche
incorrecte trente ans plus tard est inacceptable.

En troisième lieu, il est toutefois intéressant de remarquer en l'espèce que
dans chacune de ces trois affaires la Cour n’a finalement pas donné de
réponse à la requête pour avis telle qu’elle avait été soumise.

5. À l’Assemblée mondiale de la Santé, cinquante-trois délégations
seulement ont voté pour la requête, quarante- six ont voté contre et l’on a
enregistré vingt abstentions. Celles qui se sont opposées à la suggestion des
Etats-Unis d'Amérique tendant à impliquer la Cour en la matière ont
déclaré qu’elles considéraient la requête comme une manœuvre politique
visant à retarder par tous les moyens, et pour deux ou trois ans au moins, le
règlement de la question du transfert du Bureau. Elles ont démontré que le
texte de la section 37 de l’accord de 1951 entre l'OMS et l'Egypte relatif aux
privilèges, immunités et facilités à accorder à l'OMS dans son ensemble et
en particulier à son Bureau pour la Méditerranée orientale est d’une telle
clarté qu'aucune interprétation n’est nécessaire et que l’accord serait inap-
plicable à une décision éventuelle de transférer le Bureau.

Leurs adversaires rétorquent que la section 37 de l'accord devrait s’ap-
pliquer dans l'hypothèse susmentionnée.

6. Le résultat est parfaitement connu. La requête a été soumise à la Cour
en les termes suivants :

« 1. Les clauses de négociation et de préavis énoncées dans la
section 37 de l’accord du 25 mars 1951 entre l'Organisation mondiale
de la Santé et l'Egypte sont-elles applicables au cas où l’une ou l’autre
partie à l’accord souhaite que le Bureau régional soit transféré hors du
territoire égyptien ?

123
INTERPRETATION DE L’ACCORD (OP. DISS. MOROZOV) 193

2. Dans l’affirmative, quelles seraient les responsabilités juridiques
tant de l'Organisation mondiale de la Santé que de l'Egypte en ce qui
concerne le Bureau régional à Alexandrie, au cours des deux ans
séparant la date de dénonciation de l’accord et la date où celui-ci
deviendrait caduc ? »

7. C’est en vain que l’on chercherait à trouver dans l’avis consultatif une
réponse positive à la question 1, et il va sans dire que ce n’est qu'après une
réponse positive à cette question qu’on pourrait logiquement essayer de
répondre à la question 2. Au lieu de répondre à la question |, l'avis
consultatif se borne à exposer les divergences de vues existantes et à
déclarer au paragraphe 42 :

« Quoi que l’on puisse penser... de l'applicabilité de la section 37 dans
l'hypothèse d’un transfert du Bureau hors d'Egypte, il reste que certains
principes et règles juridiques s’appliquent dans cette hypothèse. »
(Italiques ajoutés.)

Le dernier membre de phrase « il reste que certains principes et règles
juridiques s’appliquent dans cette hypothèse », même combiné avec les
paragraphes 49, 50 et 51, ne signifie pas que la Cour répond par l’affirmative
à la question | de la requête. Le paragraphe 42 de l'avis consultatif va
même jusqu’à critiquer sévèrement le texte de la requête initiale. Il y est dit
que « l’accent placé sur la section 37 dans les questions énoncées dans la
requête fausse dans une certaine mesure le contexte juridique général dans
lequel doivent être résolus les véritables problèmes de droit qui ... sont
soumis [à la Cour] ».

8. Quel miracle juridique s’est produit au cours de la rédaction de la plus
grande partie de l’avis consultatif ? Comment se fait-il que, tout en évitant
de répondre par l’affirmative à la question de l’applicabilité de la section 37
de l’accord de 1951, l’avis consultatif entre dans de grands détails sur les
« principes et règles juridiques » susmentionnés ? °

On est parvenu à ce résultat parce que la requête que l'OMS avait
effectivement soumise à la Cour a été écartée et remplacée par un nouveau
texte conçu dans les termes suivants :

« Selon quelles conditions et selon quelles modalités peut être effectué
un transfert du Bureau régional hors d'Egypte ? »

Mais, comme je l’ai dit, cette question n’a pas été soumise par l'OMS : elle a
fait son apparition après une recherche approfondie portant sur de nom-
breuses circonstances qui n’ont trait ni à l’accord du 25 mars 1951 ni aux
dispositions juridiques régissant les relations entre l'OMS et l'Egypte au
sujet de l’activité du Bureau régional de la Méditerranée orientale. Pour
moi tout cela est à considérer comme une tentative visant à donner une
apparence juridique à l’artifice sur lequel reposent les paragraphes 48 et 49
de l'avis consultatif, ainsi que la totalité du dispositif.

124

 
INTERPRETATION DE L’ACCORD (OP. DISS. MOROZOV) 194

En outre le fait que la Cour dise qu’elle « décide de donner suite a la
requête pour avis consultatif » au premier paragraphe du dispositif, ainsi
que la mention de « l'éventualité spécifiée dans la requête » au second
paragraphe, ne modifient pas le fond de l’affaire. En réalité la Cour ne fait
que « donner suite » à son propre libellé de la requête.

9. Je voudrais épargner au lecteur de mon opinion dissidente une
analyse exhaustive de tous les arguments employés dans l’avis consultatif
pour justifier cette façon plus qu’inusitée d’exercer la compétence judi-
ciaire de la Cour en matière consultative. Je m'en tiendrai par conséquent à
quelques observations.

10. Le remplacement indubitable, dans l’avis consultatif, de la question
posée dans la requête par une nouvelle question est aussi expliqué par le
désir de la Cour de « rester fidèle aux exigences de son caractère judiciaire
dans l'exercice de sa compétence consultative », en raison desquelles, est-il
dit, «elle doit rechercher quelles sont véritablement les questions juridi-
ques que soulèvent les demandes formulées dans une requête ». L’avis
consultatif poursuit en ces termes :

« une réponse incomplète à des questions comme celles de la requête
peut non seulement être inefficace mais induire réellement en erreur
sur les règles juridiques qui régissent le sujet examiné par l’Organi-
sation requérante » (par. 35).

Pour justifier la substitution d’une autre question, il est fait renvoi aux
affaires de l’Admissibilité de l'audition de pétitionnaires par le Comité du
Sud-Ouest africain, C.I.T. Recueil 1956, et de Certaines dépenses des Nations
Unies, C.IJ. Recueil 1962.

Je ne veux pas, comme je l’ai dit, rouvrir le fond de l’affaire consultative
concernant Certaines dépenses des Nations Unies (dans laquelle cinq juges
ont voté contre l'avis). Je me contenterai de dire que, selon moi, dans cet
avis, les faits et le droit étaient dans une certaine mesure déformés. Tou-
tefois, aux fins de mon opinion dissidente en la présente espèce, je tiens à
répéter que, dans l'affaire mentionnée, de même que dans celle de l’Au-
dition de pétitionnaires par le Comité du Sud-Ouest africain, la Cour, après
toutes les analyses auxquelles elle s’est livrée pour élaborer son avis
consultatif, a répondu pour finir aux requêtes telles qu’elles étaient pré-
sentées, sans essayer de remplacer les questions qui y figuraient par son
propre texte.

11. La Cour mentionne aussi deux avis consultatifs rendus par la Cour
permanente de Justice internationale, de la Société des Nations, en 7923
et 1928. Cette mention vise le même but, à savoir justifier le remplacement
de la requête qui lui a été soumise par son propre texte de la question. On lit
au paragraphe 35 que la Cour a

« jugé parfois nécessaire de déterminer quels points de droit étaient
véritablement mis en jeu par les questions posées dans la requête ».

En réalité, cette phrase doit être considérée dans le contexte des avis

125

 
INTERPRETATION DE L’ACCORD (OP. DISS. MOROZOV) 195

consultatifs de 1923 et 1928. L’ancienne Cour a en l’occurrence donné sa
réponse et n’a pas laissé de côté le texte des requêtes comme l’a fait la Cour
actuelle. Il est inutile d’ajouter que le fond de chacune de ces deux affaires
ne permet nullement d’y voir une analogie avec la présente affaire.

Du point de vue du langage également, les termes « déterminer » ou
« rechercher » (en anglais « to ascertain ») utilisés dans l’avis consultatif ne
signifient pas la méme chose que « changer » ou « remplacer » une ques-
tion par une autre ou laisser de côté la question telle qu’elle est soumise.
Bien entendu, on ne peut rien objecter à la méthode normale de considé-
ration de tous les faits relatifs à la question posée dans la requête pour avis
consultatif ; mais ce qui s’est produit en la présente espèce laisse en fin de
compte entrevoir une intention d’éviter par tous les moyens de répondre à
la première question de la requête soumise par l'OMS.

12. Pour justifier le remplacement des questions posées dans la requête
de POMS par une question nouvelle, et afin d’élaborer ce qui est dénommé
« principes ou règles juridiques », l’avis consultatif se livre à une analyse
particulièrement détaillée de l’activité du Bureau sanitaire d'Alexandrie,
sans rapport avec les dispositions de l’accord de 1951, ni avec la question
d’un transfert éventuel du Bureau.

Le fait que l'établissement du Bureau régional était, comme on le sou-
tient, fondé non seulernent sur l’article 44 de la Constitution de l'OMS
mais aussi sur l’article 54 de cette Constitution ne saurait aucunement être
invoqué comme preuve.

Dans le même esprit, Pavis consultatif analyse aussi l’activité de lOr-
ganisation des Nations Unies et des diverses institutions spécialisées, et
s'efforce d'élaborer certains principes et règles généraux communs du droit
international contemporain régissant l'établissement des sièges de ces
organisations, et les conditions et modalités à observer en cas de transfert
de bureaux d'organisations internationales en général. Toutes ces recher-
ches doivent être considérées comme sans rapport avec la question | de la
requête de l'OMS, même si l’on est prêt à admettre que cette question, sous
la forme où elle est posée, est une question juridique.

13. I convient d’ajouter que, dès le départ, la question | de la requête de
l'OMS reposait (délibérément ou non, cela importe peu) sur une présomp-
tion inexacte. La question est ainsi rédigée :

« Les clauses de négociation et de préavis énoncées dans la sec-
tion 37 de l’accord du 25 mars 1951 entre l'Organisation mondiale de
la Santé et l'Egypte sont-elles applicables au cas où l’une ou l’autre
partie à l’accord souhaite que le Bureau régional soit transféré hors du
territoire égyptien ? »

La requête était exprimée en un langage tellement spécifique qu’elle pose
une présomption erronée traduisant l'intention de n’obtenir de la Cour
qu'une réponse positive et, en même temps, elle fournit une indication
assez appuyée de ce que devrait être cette réponse positive sur le fond.
L'erreur est que, dans le texte de la question, l'OMS et l'Egypte sont

126

 

 
INTERPRÉTATION DE L’ACCORD (OP. DISS. MOROZOV) 196

placées juridiquement sur un pied d'égalité et que les mêmes droits leurs
sont attribués. Mais en vertu de sa Constitution (art. 44) l'OMS a le droit
de décider de l'emplacement de son Bureau régional ou de son transfert.
Les droits de l'Egypte en la matière sont limités à l'exercice du suffrage
dont elle dispose de même que les autres Etats membres de l'OMS, ainsi
que d’un suffrage au cours de la discussion relative au transfert du
Bureau.

La procédure spéciale prévue par la section 37 de l'accord de 1951 n’a
trait qu’à la question de la revision du caractère et de la portée des
privilèges, immunités et facilités acordés par l'Egypte à l'OMS et à son
Bureau régional.

C'est tellement clair qu’on le reconnaît virtuellement dans l'avis
consultatif, lorsqu’on y trouve non pas une réponse à la question |, mais à
celle qui a été élaborée dans l'avis consultatif lui-même. Il serait logique de
mettre à cet endroit un point final à l’avis consultatif, vu que la réponse
négative à la question 1 de la requête dispense la Cour de répondre à la
question 2.

14. Mais au lieu de cela, dans l'avis consultatif, la question 2 a partagé le
sort de la question 1, et elle aussi a été récrite de la même encre pour
permettre à la Cour, contrairement à l’accord de 1951, d'intervenir en
donnant son avis sur les activités purement administratives de l'OMS au
cas ou l'Organisation déciderait de transférer le Bureau régional hors du
territoire de l'Egypte.

15. Il importe de souligner que les paragraphes clés de l'avis consultatif
(49 et 51) contiennent certaines recommandations adressées à l'OMS, qui
sont dominées par l’idée des droits juridiques prétendument égaux de l’Or-
ganisation et de l'Egypte, au moins sur la question des conditions et
modalités selon lesquelles un transfert du Bureau régional hors d'Egypte
peut s'effectuer. Mais la même idée dominante d'égalité des droits juridi-
ques était aussi exprimée, bien entendu dans un sens plus large, dans
le projet de résolution soumis par les Etats-Unis à l’Assemblée mondiale
de la Santé et adopté par les voix de moins de la moitié des Etats
membres.

Toutes les recommandations minutieuses données à l'OMS dans l'avis
consultatif sont contraires à la Constitution de l'OMS, qui prévoit le droit
exclusif de l'Organisation de décider du siège de ses bureaux régionaux. et
par conséquent de leur transfert, y compris toutes les étapes de la mise en
œuvre de la décision prise à cet effet. Ces recommandations ne répondent
pas à la requête de l'OMS telle qu’elle se présente, et en débordent le cadre :
elles constituent une tentative visant tout d’abord à établir certains prin-
cipes et règles juridiques régissant l’action des organisations internatio-
nales dans certaines circonstances bien définies, que ces organisations
peuvent et doivent régler sans qu'on empiète sur le domaine de leur
compétence exclusive, fixée conformément à leurs instruments constitu-
tionnels, et ensuite d'utiliser après coup ces principes et règles pour définir
les conditions et les modalités du transfert du Bureau régional de la
Méditerranée orientale hors du territoire de l'Egypte.

127

 

 
INTERPRETATION DE L’ACCORD (OP. DISS. MOROZOV) 197

16. Sur le plan des principes, la conception de la procédure consultative
dont témoigne le présent avis consultatif, où pour commencer la Cour se
trouve plus ou moins mêlée, inévitablement, au traitement d’un différend
politique entre Etats, sous prétexte de la requête pour avis, et où ensuite la
Cour remplace arbitrairement la requête qui lui est soumise par un texte
qui lui est propre, est incompatible avec les fonctions judiciaires de la Cour
telles qu’elles sont définies au chapitre IV de son Statut.

{Signé) Platon Morozov.

128

 

 
